Citation Nr: 1303005	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  06-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to September 1, 2011; and in excess of 20 percent from September 1, 2011 for the service-connected residuals of an injury of the upper back ("back disability").

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a) from September 1, 2011.

3. Entitlement to a TDIU due to service-connected disabilities prior to September 1, 2011 on an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from October 1956 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal of the August 2005 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in January 2009. A transcript of this hearing is of record.

In May 2009, the Board denied a rating in excess of 10 percent for sinusitis.

In July 2011, the Board denied an evaluation in excess of 30 percent for bursitis of the right shoulder and 20 percent for bursitis of the left shoulder.

In an August 2012 rating decision, the RO rephrased the issue on appeal and increased the assigned rating for "residuals, injury, thoracolumbar spine," from 10 percent to 20 percent disabling, effective September 1, 2011.

A separate rating of 10 percent was assigned for post-surgical cervical discectomy with mild loss of range of motion. Diagnostic Code 5237, Note (5); (Compare August 2005 and August 2012 rating decisions).  

Since the assignment of a 10 percent rating prior to September 1, 2011 and a 20 percent rating from September 1, 2011 for the Veteran's back disability do not constitute the maximum benefit under the rating schedule, the issue concerning an increased rating during each of the staged rating periods remains in controversy and under appellate consideration. AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board has phrased the issue as listed on the cover page of the decision.

A review of the Virtual VA paperless claims processing system reflects additional VA treatment records dated from June 2000 to March 2012 pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss and erectile dysfunction have been raised by the record, as indicated from an August 2011 written statement and on page 15 of the hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to TDIU prior to September 1, 2011 on an extraschedular basis under 38 C.F.R. §§ 3.321 and 4. 16(b) is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2011 remand, the Veteran underwent a VA spinal examination in September 2011. In part, the examiner noted that the Veteran had both degenerative disc disease and joint disease of the mid-thoracic spine and the lower lumbar spine. He then observed that "[s]ince approximately 2007, the veteran has been having recurrent episodes of bilateral lower back pain, which radiates into the posterior thighs and posterior calves just above the level of the ankle, bilaterally. These episodes occur without trigger approximately one time per month and are incapacitating for three days at each occurrence. Again, this occurs 12 times per year." (Italics added).

Under the criteria for rating the Veteran's throracolumbar spine, degenerative disc disease may be evaluated on the basis of "incapacitating episodes," defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bedrest prescribed by a physician and treatment by a physician.38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The basis of the physician's observation is unclear. As noted, the Veteran is in part diagnosed as having degenerative disc disease. If the Veteran has intervertebral disc syndrome not formally diagnosed, it is unclear whether that disorder is related to the degenerative disc disease; and if so, whether the examiner's observation as to "incapacitating episodes" falls within the definition of  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Return the claims folder to the examiner who conducted the September 2011 VA examination, and request that he clarify:

a. Whether the Veteran has intervertebral disc syndrome that was caused or aggravated by his service-connected thoracic spine disorder;

b. If so, whether his observation regarding "incapacitating episodes" as noted means that the Veteran was prescribed bed rest by a physician for treatment of the disorder.
If the examiner is not available, have a similarly qualified physician review the claims folder and provide a responsive opinion.

2.  Following receipt of the addendum and report, ensure that all other appropriate development has been conducted, and readjudicate the claims at issue. If any of the benefits are not granted, provide the Veteran and his representative a Supplemental Statement of the Case, allow a reasonable time for response and return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


